DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 claims among other things “A reading lamp, comprising: …………………… wherein an adapter receiving collar pin hole formed in the adapter receiving collar and an adapter pipe pin hole formed in the adapter pipe are each in alignment with the swivel limiting slot; and a swivel limiting pin inserted through each of the adapter receiving collar pin hole, the adapter pipe pin hole, and the swivel limiting slot, wherein the adapter, the adapter receiving collar, the adapter pipe, and the swivel limiting pin together define a first rotational joint through which the lamp top portion rotates about a first axis, …………….”which is not taught or fairly suggested by the prior art of record. Claims 2 and 4-10 depend on independent claim 1.
Independent claim 11 claims among other things “A reading lamp for connection to an external power supply, comprising: ………………….. wherein the support column adapter and the adapter pipe define a second rotational joint through which the lamp top portion rotates about a second rotational axis that is transverse to a third axis of the support column; and a lamp power interface set positioned in the hollow interior of the support column in a spaced apart relationship from the second end of the support column, wherein a length between a lower surface of the lamp power interface set and the support column second end is equal to a length of a retention portion of the support column, and the retention portion and lower surface of the power interface set are together dimensioned for receiving and connecting to an external power source.” which is not taught or fairly suggested by the prior art of record.  Claims 12-15 depend on independent claim 11.
Independent claim 16 claims among other things “A method for powering and operating a reading lamp, comprising:  ………………. and wherein the support column adapter and the adapter pipe define a second rotational joint through which the lamp top portion rotates about a second rotational axis that is transverse to a third axis of the support column; and contacting an electrically contactable projection provided on a lower surface of a lamp power interface set positioned within the hollow interior of the support column in a spaced apart relationship from the lower end of the support column with an electrically contactable connection positioned within the retaining structure.” which is not taught or fairly suggested by the prior art of record. Claims 17-20 depend on independent claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/Primary Examiner, Art Unit 2875